Citation Nr: 0844714	
Decision Date: 12/29/08    Archive Date: 01/02/09

DOCKET NO.  05-36 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1. Entitlement to service connection for a right hip 
disorder.

2. Whether new and material evidence has been received to 
reopen a previously denied claim for service connection for a 
bilateral ankle disorder.

3. Whether new and material evidence has been received to 
reopen a previously denied claim for service connection for 
PTSD.

4. Entitlement to service connection for a bilateral ankle 
disorder.


REPRESENTATION

Veteran represented by:	The American Legion




ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to April 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in January 
2005 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan.

The Board observes that, subsequent to the January 2005 
rating decision, the veteran submitted additional evidence 
with regard to his PTSD claim, and the claim was 
readjudicated in March 2005.  The veteran then filed a notice 
of disagreement that was timely with both the January 2005 
and March 2005 rating decisions.  Therefore, the Board 
determines that the January 2005 rating decision is on appeal 
with regard to the veteran's service connection claim for 
PTSD.  Cf. Jennings v. Mansfield, 509 F.3d 1362 (2007) (a 
claim becomes final and subject to a motion to reopen only 
after the period for appeal has run, and any interim 
submissions before finality must be considered by the VA as 
part of the original claim).

The Board observes that, although not explicitly stated, the 
October 2005 statement of the case (SOC) apparently 
determined that new and material evidence had been received 
to reopen the veteran's claim of entitlement to service 
connection for PTSD.  The Board is, however, required to 
consider the issue of finality prior to any consideration on 
the merits.  See 38 U.S.C.A. §§ 7104(b), 5108 (West 2002); 
see also Barnett v. Brown, 8 Vet. App. 1 (1995).  Thus, the 
issue has been characterized as shown on the first page of 
this decision.

The Board notes that the statements from Dr. NKC refer to the 
veteran being unable to work due to his disabilities.  The 
Board notes that the veteran is not service-connected for any 
disabilities, but determines that these statements raise an 
informal claim for TDIU and nonservice-connected pension.   
Thus, these claims are REFERRED to the RO for appropriate 
action.

The issues of whether new and material evidence has been 
received to reopen a previously denied claim of entitlement 
to service connection for PTSD and entitlement to service 
connection for a bilateral ankle disorder are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1. A right hip disorder was not present in service, or shown 
to be causally or etiologically related to any disease, 
injury, or incident in service.  

2. In a final rating decision issued in October 1998, the RO 
denied a claim for service connection for a bilateral ankle 
disorder.

3. Evidence added to the record since the final October 1998 
RO denial is neither cumulative nor redundant of the evidence 
of record at the time of the decision and raises a reasonable 
possibility of substantiating the veteran's claim.


CONCLUSIONS OF LAW

1. A right hip disorder was not incurred in or aggravated by 
the veteran's active duty military service.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. § 3.303 (2008).

2.  The October 1998 rating decision is final; new and 
material evidence has been received to reopen the claim of 
entitlement to service connection for the veteran's bilateral 
ankle disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  The 
Board's decision to reopen the veteran's claim of entitlement 
to service connection for a bilateral ankle disorder is 
completely favorable and, in that regard, no further action 
is required to comply with the VCAA and implementing 
regulations.  With regard to his service connection claim for 
a right hip disorder, the Board finds that all necessary 
notice requirements have been met, as discussed below.

VA must inform a claimant about the information and evidence 
not of record that is necessary to substantiate the claims, 
the information and evidence that VA will seek to provide, 
and the information and evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (revised 73 
Fed. Reg. 23353-23356, April 30, 2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).   Additionally, in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), the Court of Appeals for Veterans Claims 
(Court) held that VCAA notice requirements also apply to the 
evidence considered in determinations of the degree of 
disability and effective date of the disability once service 
connection has been established.  VCAA notice must be 
provided before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on the claims for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this 
case, the veteran was provided with a VCAA notification 
letter in November 2004, prior to the initial unfavorable AOJ 
decision issued in January 2005.  An additional letter was 
sent in November 2005.

The Board notes that, in Pelegrini, the Court held that VA 
must request that the claimant provide any evidence in his 
possession that pertains to the claim based upon 38 C.F.R. 
§ 3.159(b).  Nevertheless, during the course of the appeal, 
38 C.F.R. § 3.159(b) was revised to eliminate the requirement 
of requesting that the claimant provide any evidence in his 
or her possession that pertains to the claim.  See 73 Fed. 
Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to 
rescind fourth element notice as required under Pelegrini, 
effective May 30, 2008).  Thus, any defect in notice as to 
this element is considered harmless.  

In reviewing the claims file, the Board observes that the 
pre-adjudicatory VCAA notice issued in November 2004 informed 
the veteran of the type of evidence necessary to establish 
service connection, how VA would assist him in developing his 
claims, and his and VA's obligations in providing such 
evidence for consideration.  With regard to the notice 
requirements under Dingess/Hartman, no communication from VA 
to the veteran apprised him as to disability ratings and 
effective dates.  Nevertheless, the Board finds no prejudice 
to him as a result.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  As the Board herein concludes that the 
preponderance of the evidence is against the veteran's 
service connection claim, any questions as to the assignment 
of disability ratings and effective dates are rendered moot.  
Therefore, the Board finds that the veteran was provided with 
all necessary notice under VCAA prior to the initial 
adjudication of his claim. 

Accordingly, the Board determines that the content 
requirements of VCAA notice have been met and the purpose of 
such notice, to promote proper development of the claim, has 
been satisfied.  See Vazquez-Flores v. Peake, 22 Vet. App. 
37, 41 (2008), citing Mayfield v. Nicholson, 444 F.3d 1328, 
1333 (Fed. Cir.).  Based on the above, the Board finds that 
further VCAA notice is not necessary prior to the Board 
issuing a decision.

VA has also fulfilled its duty to assist the veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim and providing him 
with a VA examination.  The veteran's service treatment 
records, VA medical records, and private medical records were 
reviewed by both the RO and the Board in connection with 
adjudication of his claim. 
In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the veteran's 
claim without further development and additional efforts to 
assist or notify the veteran in accordance with VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).  Therefore, the Board determines that the 
veteran will not be prejudiced by the Board proceeding to the 
merits of the claim.

II. Analysis

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

A finding of direct service connection requires medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.

The veteran contends that he suffers a right hip disorder as 
a result of falling from an APC in service.  Thus, he argues 
that service connection is warranted for a right hip 
disorder.  

However, the veteran's claim is lacking all three required 
elements of a service connection claim.  Service treatment 
records are silent as to complaint, treatment, or diagnosis 
for a hip disorder, to include his service separation 
examination.  

Additionally, post-service medical records do not demonstrate 
that the veteran suffers a current disorder of the right hip.  
In this regard, the Board notes that the only reference to a 
right hip disorder July 2004 letter from Dr. NKC that states 
that the veteran has chronic hip pain.  Pain alone is not a 
disability and without a diagnosed or identifiable underlying 
malady or condition, cannot be service-connected.  Sanchez-
Benitez v. West, 13 Vet. App. 282, 285 (1999).  

Finally, there is no competent medical evidence relating a 
current disorder of the veteran's right hip to his military 
service.  The Board acknowledges the veteran's statements as 
to the existence and etiology of his claimed right hip 
disorder.  Laypersons are competent to speak to symptomology 
when the symptoms are readily observable.  Layno v. Brown, 6 
Vet. App. 465, 469 (1994).  However, only those with 
specialized medical knowledge, training, or experience are 
competent to provide evidence on the question of diagnosis 
and causation.  See Jones v. Brown, 7 Vet. App. 134, 137 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Without competent evidence of an in-service injury, post-
service diagnosed disorder, and a relationship between the 
two, service connection for a right hip disorder is not 
warranted. 

New and material evidence

The veteran contends that he currently suffers a bilateral 
ankle disorder due to an injury sustained in service.  
Therefore, he argues that service connection is warranted for 
this disorder.

In an October 1998 rating decision, the RO denied service 
connection for a bilateral ankle disorder.  The veteran did 
not appeal this decision.  The next communication from the 
veteran with regard to this claim was his August 2004 
application to reopen his service connection claim for a 
bilateral ankle disorder, which is the subject of this 
appeal.  Thus, the October 1998 rating decision is final.  38 
U.S.C.A. § 7105 (West 1991) [(2002)]; 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (1998) [(2008)]. 

Generally, a claim which has been denied in an unappealed or 
final RO decision or an unappealed Board decision may not 
thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 
7105(c) (West 2002).  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, VA shall reopen the claim and 
review the former disposition of the claim.

The veteran filed his claim to reopen in August 2004; thus, 
the definition of new and material evidence applicable to the 
claim is as follows: 

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.
  
38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  
Since the final October 1998 rating decision, the veteran has 
submitted additional VA and private treatment records and 
statements from JMH and Dr. NKC.  The Board finds that this 
evidence is both new and material to warrant reopening the 
previously denied service connection claim. 

Specifically, at the time of the October 1998 rating 
decision, the evidence consisted of the veteran's service 
treatment records and service personnel records.  The basis 
for the denial of service connection for a bilateral ankle 
disorder was that there was no treatment in service for 
fractures of the ankles and no evidence in service of a 
chronic disorder.  Since that time the veteran has submitted 
VA treatment records demonstrating the presence of minimal 
degenerative joint disease of the left ankle and severe 
degenerative joint disease of the right ankle.  X-rays of the 
right ankle also show the presence of an old fracture.  The 
Board determines that this evidence is new as it is not 
cumulative or redundant of the evidence of record in October 
1998, and material, in that it demonstrates that veteran has 
a current disorder of the right and left ankles that could be 
related to an in-service injury.    

Therefore, the Board concludes that the evidence added to the 
record since the October 1998 denial of service connection 
for a bilateral ankle disorder is both new and material.  
Thus, the Board finds that the evidence received subsequent 
to the prior final denial is sufficient to meet the 
requirements to reopen the claim of entitlement to service 
connection for a bilateral ankle disorder.  Therefore, the 
claim to reopen a previously denied claim seeking service 
connection for a bilateral ankle disorder is granted.  


ORDER

Service connection for a right hip disorder is denied.

New and material evidence having been received, the claim to 
reopen a previously denied claim seeking service connection 
for a bilateral ankle disorder is granted.


REMAND

PTSD

The veteran claims that he has PTSD as a result of combat-
related stressors.  Although the RO appears to have reopened 
the veteran's claim in the September 2005 SOC, the Board 
finds that the evidence is insufficient as it stands to 
properly adjudicate the veteran's new and material claim.  
Specifically, the Board determines that further actions must 
be taken by VA in order to comply with the duty to assist 
with regard to this claim.

The veteran has submitted photographic evidence that he 
served with the Newport Security Force and that while with 
this unit he experienced combat situations, enemy fire, and 
mortar attacks.  He has not provided sufficient detail as to 
these stressors to allow for their verification.  The Board 
observes that a note in the file reflects that he veteran's 
201 file was to be requested, but the only documents in the 
file are copies of his DA 20.  The Board finds that the 
evidence submitted indicates that VA should obtain all 
available service personnel records for the veteran, so that 
they may be reviewed for any additional information that 
supports the veteran's claim.  

Bilateral ankle disorder

As the veteran's claim has been reopened by the Board, 
further development is now necessary.  A VA examination has 
not been conducted with respect to this claim, and one must 
be scheduled in order to ascertain the etiology of the 
veteran's right and left ankle disorders. 

Additionally, the Board notes the veteran's claim that he was 
hospitalized for 2.5 months due to an ankle injury during 
basic training at Fort Campbell, Kentucky.  The only service 
treatment record that references the ankle is dated in August 
1968;  this record indicates that an X-ray was to be 
performed, but the X-ray report is not in the service 
treatment records.  Therefore, another search for service 
treatment records should be conducted, to include a specific 
request to the hospital at Fort Campbell, Kentucky for 
records related to treatment of an ankle injury for the 
veteran for August to September 1968.  A common internet 
search reveals that the hospital at Fort Campbell is, at 
least currently, called the Blanchfield Army Community 
Hospital.  

Further, the veteran should be contacted and asked to 
identify any VA or private treatment records that have not 
already been associated with the claims file.  An 
authorization to release private treatment records to VA 
should be obtained, if necessary.

Finally, the Board observes that VCAA imposes obligations on 
VA in terms of its duties to notify and assist claimants.  In 
Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that 
when the issue is whether new and material evidence has been 
received to warrant reopening of a claim, VA's duty to notify 
requires that VA inform the veteran of the specific element 
or elements of the claim that were not substantiated by the 
evidence at the time of the prior denial.  20 Vet. App. 1 
(2006). In the present case, although the veteran was 
informed that he needed new and material evidence to reopen 
his service connection claim for PTSD, he was not advised of 
the reason for the prior final denial, namely the lack of a 
verifiable in-service stressor.  Thus, he should be sent a 
letter that fully complies with all VCAA requirements, to 
include those defined by the holding of Kent. 

Accordingly, the case is REMANDED for the following action:

1.	The veteran should be sent a VCAA 
notice letter that includes information 
as to the basis for denial of his 
original service connection claim for 
PTSD, i.e., the lack of a verifiable 
in-service stressor, in accordance with 
Kent. 

2.	Request the veteran's entire personnel 
record from the National Personnel 
Records Center (NPRC) and any other 
appropriate sources.  All requests and 
responses, positive and negative, 
should be associated with the claims 
file. 

3.	Request additional service treatment 
records from NPRC and any other 
appropriate sources.  Also, 
specifically request records dated in 
August 1968 and September 1968 relevant 
to treatment of the veteran's ankles at 
the Blanchfield Army Community Hospital 
at Fort Campbell, Kentucky.

4.	Ask the veteran to identify any 
additional VA and private treatment, 
relating to his ankles or PTSD, that he 
has received and to submit the records 
or authorize their release to VA, if 
necessary. 

5.	Schedule the veteran for a VA 
examination to ascertain the etiology 
of his current right and left ankle 
disorders.  The claims file should be 
made available for review, and the 
examination report should reflect that 
such review occurred.  Upon a review of 
the record and examination of the 
veteran, the examiner should opine as 
to the following:

Is it at least as likely as not (50 
percent probability or greater) that 
the veteran's right and/or left ankle 
disorders are related to his military 
service?

A rationale for any opinion advanced 
should be provided.  If an opinion 
cannot be formed without resorting to 
mere speculation, the examiner should 
so state and provide a reason for such 
conclusion.

6.	After completing the above actions and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the veteran's 
claims should be readjudicated, to 
include all evidence received since the 
September 2005 SOC.  The veteran and 
his representative should then be 
issued a supplemental SOC.  An 
appropriate period of time should be 
allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


